Title: To George Washington from Charles Pettit, 5 August 1788
From: Pettit, Charles
To: Washington, George



Sir
Philadelphia 5th August 1788

On a Subject so pleasing as the Prospect of an established Government on Principles which bid fair to secure the Benefits of Society to the Citizens of the United States, Your Excellency will excuse me in approaching you with my hearty Congratulations.
The excellent Sentiments conveyed to the World in your circular Letter of the 18th of June 1783, confirmed and methodized in my Mind Ideas which before had been but indigested Conceptions, and reduced to some Degree of Systematic Order on a republican Plan, those Principles and Maxims which, tho’ well known to be essential to the public Prosperity under any Form of Government, I was much at a Loss how to apply with proper Effect in our novel Situation, till the plan of Government lately framed made its Appearance. The Confederation of 1777

could operate with proper Force no longer than the Glow of Zeal for the public Good was kept far above the natural Pitch, by the combined Influence of common Danger, and the Resentment which that Danger excited against the Authors of it. As this Zeal subsided, the Weakness of the fœderal Government was discovered; and long before the Peace the Want of energetic Power in Congress became alarming to the discerning Friends of this Revolution; but not sufficiently so to the People at large to induce them to add the necessary Powers. The Construction of Congress was, however, a great, if not the principal Cause of Reluctance to vest them with Powers adequate to a proper fœderal Government. To combine the Legislative, Executive & Judicial Powers of Government in one Body of Men, was thought incompatible with the fundamental Principles of Liberty and Safety; and that inequality of Representation, which gave to the smallest States an equal Voice in the disposal of Property with those which were to contribute in a tenfold Proportion, was thought to be unjust.
The new Plan, now so happily approaching to Maturity, removes these Objections in a great Degree. It comes nearer to my Ideas of Perfection than I could have expected in a first Essay of any representative Body, having so many Difficulties to encounter as must have presented themselves to the general Convention. And tho’ I am one of those that suppose some Amendments ought to be early made in it, yet I am clearly of Opinion that the Road to political Safety and Happiness is through the Adoption of it as it is, and that the Amendments be made in a Mode compatible with the concurrent exercise of it as a Constitution. That a considerable Proportion of the People of this State have been of a different Opinion, has arisen more from the indiscreet Measures and Modes of the Advocates for an early Adoption than from a refractory Disposition of the People. The Men who have been most stigmatized on this Occasion, as factious antifederalists, have generally distinguished themselves as the Friends of good Order and just Government; and have on all Occasions manifested a good Disposition towards supporting the fœderal Government, and cloathing it with the necessary Powers for its due Operation. But on this Occasion the Change proposed was great and Sudden: the Plan laid before them was entirely new, and involved in it so many important Considerations which in

their Apprehension required deliberate Examination & Discussion, that they wanted Time and Opportunity allowed them for this Purpose. The Prejudices of the Minority in the general Convention were, moreover, communicated to divers of the leading Members of the Assembly from the Country, at least as early as the Plan itself came to their Knowledge; they therefore viewed it, on its first Appearance, through the Medium of these Prejudices. Under such Circumstances, unfavourable Impressions were naturally to be expected, but I believe an Idea never entered their Minds of preventing its being laid before the People, and fairly taking their Sense upon it in the Manner recommended by the general Convention. A reasonable Time for its Circulation amongst the People previous to their Election of Delegates to decide upon it in State Convention, was all they demanded. This was denied them in a Manner that became too notorious to escape general Notice. These Measures, instead of conciliating, inflamed their Minds; gave deeper Root to their Prejudices, and excited fresh Jealousies and Suspicions which otherwise would not probably have had Existence. In this Situation of Affairs the Elections for a State Convention were hurried on. Scarcely a fifth Part of the Voters gave their Suffrages: the rest, especially those remote from the City, either from Indolence, or not having had Time and Opportunity to form Satisfactory Judgment of the Subject to be decided upon, remained inactive. Hence the Minority in the Convention conceived that a Majority of the People in the State were of their Opinion, and would oppose the operation of the Plan, notwithstanding the Majority of the Convention had agreed to adopt it; and for a Time there was much Reason to apprehend that the government would have been improved, and the Peace of the State, if not of the Union, endangered by the Frenzy of a Zeal thus inflamed and misapplied. The little Influence I have with these People, of whose Principles, Integrity, and good Intentions I have a very favourable Opinion, has been exercised to moderate their Jealousies and remove their Prejudices so as to give their reasoning Faculties fair Operation. What Effect my Endeavours have had, I will not pretend to say; but whatever may have been the Causes of their change of Temper, it is with great Pleasure that I now find Reason to believe that they will not only acquiesce peaceably, but cooperate in the Organization of the new

Plan of Government, and content themselves with asking in a constitutional Mode the Amendments they desire.
This being the present Temper & Disposition of the People of Pennsylvania, who have been thus peculiarly irritated, and, as it were, driven into a Degree of Intemperance incompatible with their usual Conduct and Character, we may reasonably hope for a general Acquiescence in the People of the other States, who have taken as much Time as they chose for Deliberation and Discussion before they came to a Decision or committed the Power of deciding to others. Hence I conclude that the Object is in a great Measure gained, and the Foundation of political Happiness securely laid: And I trust that the Wisdom and Fortitude, which under the Guidance of a superintending Providence has established our Independance, and thus far united us in a Plan for the peaceable Enjoyment of it, will procure in Fruition what we have hardly yet ta[s]ted but in Prospect.
Having thus far intruded on your Excellency concerning the Public, permit me to solicit your Patience while I say a few Words concerning myself. To have served the Public with Fidelity has ever been a Recommendation to your favourable Notice: to have performed such Service with splendid Abilities, could not fail to strengthen the Recommendation. To the latter, however, I make no Claim, tho’ I feel a Consciousness that I have some Title to the former. If I had attended to my own Interest with as much Care and Assiduity as I bestowed on that of the Public, the fair Emoluments of my Station would have been so improved as to place me in a Situation of Ease & Independance: if I had availed myself of the Opportunities my Situation afforded, to acquire all that I legally might have acquired, I might have abounded in Wealth. But the latter I could not perfectly reconcile to my Ideas of Fidelity; and the former I was restrained from, as well in some Measure to save Appearances lest the Public should suffer by an Opinion that its Servants were enriching themselves in a Time of Calamity, as because my Time was too much engaged in public Cares to admit of due Attention to private Concerns. At the same Time an undue Confidence (as the Event has proved it) in the Abilities & Justice of the Public, led me to deposit in their Hands not only the greater Part of my Earnings in the Service, but the Property I had before acquired. Hence I remain a public Creditor for nearly all that I am worth; not by speculative Purchases

at a low Value, but by original Loans, and by Certificates taken in Exchange for Property at their nominal Value. I am not unaware that by this Declaration I arraign my own Prudence, and perhaps depreciate my Judgment. The Spirit of Party has imputed to me much more Wealth than I possess, together with considerable Acquisitions by speculating in the public Funds. The part I took in my Endeavours to obtain Justice to be done to the Public Creditors, will explain the Motives for raising such Reports, especially when it is known that they originated with, or at least obtained a Currency from a person of great Wealth, and at that Time in high Station, who took especial Care that the Public should never become his Debtor, and who wished to avoid contributing anything towards the Payment of others. It is my Misfortune, however, that these Reports are void of Truth; and that on the Contrary I am, in the present Situation of public Credit, almost entirely dependant on the Produce of Industry for the Means of supporting a Family, at a Time of Life when I expected to enjoy Ease in domestic Affairs, if not Ability to advance my Progeny in the World. My fellow Citizens have frequently honored me with their Suffrages, and are still desirous of placing me in a representative Capacity. It is not a little mortifying, after twenty years Employment chiefly in the public Service, to be obliged to decline Honors of this kind, and at the same Time to seek for Employment of more Emolument, tho’ less honorable; and yet while my little Capital is thus withheld from me, Necessity imposes on me this Choice. The Organization of the new Government will necessarily call for confidential Servants of the Public. If I should be deemed worthy of your Excellency’s Patronage, I may be thought of in the arrangement; at the same Time I beg Leave to assure you that I wish not to stand in the Way of more deserving Objects, nor to occasion you a Moment’s Embarrassment on my Account.
I have now to request your Pardon for this Intrusion. I hope my Congratulations will be as acceptable as they are sincere; and that what I have said concerning the People of Pennsylvania may have a tendency to place them in a more just point of View than they may have been exhibited in by some other Reports. As to what I have said concerning myself, if it should be found to have any tincture of unpleasantness mingled with its Effects, I have only to request that it may be forgiven and forgotten. As a Citizen

I feel too much Gratitude for your eminent Services, and as a public Servant too much a Respect for your Person to suffer me willingly to occasion the least Interruption to your Happiness. With fervent wishes for your continued Prosperity, I have the Honor to be Your Excellency’s most obedient & most humble Servant

Chas Pettit

